DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

It is noted the application was abandoned on 1/15/2020. On 5/24/2021, applicant filed a petition for revival of an application for patent abandoned unintentionally and the petition was granted.

The amendments and arguments presented in the papers filed 5/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/13/2019 listed below have been reconsidered as indicated:
a)	The objections to the specification are withdrawn in view of the amendments to the specification.

b)	The rejections of claims 102-131 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1), Lo (US 2001/0051341 A1) and Chiu (Trends in Genetics. 2009. 25(7):324-331) are withdrawn because one would not have been motivated to modify Shoemaker in view of Lo and Chiu based on the approach of Shoemaker and the state of the art.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Examiner’s Note
	The following is a further explanation for the Examiner’s withdrawal of the 103 rejections over Shoemaker, Lo and Chiu.


	Regarding 35 USC § 101, while the claims require abstract ideas in the form of detecting the presence or absence of a fetal polymorphism and a fetal CNV, given the amount of data that is generated and processed, the abstract ideas are of a nature that cannot be performed in a purely mental manner.

Information Disclosure Statement
No IDS have been filed in this application. As noted in the search notes dated 5/13/2019, the examiner reviewed related applications, which includes the parent application US 13/205,570 (issued as US 9,890,421).

While a listing of information need not be resubmitted in a continuing application for the information to be considered, the considered information will not be printed on the patent, unless an IDS is resubmitted. MPEP 609.02 II.A.2

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 102, 106, 115, 117, 121 and 130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass the more narrow embodiments of the ‘496 claims.
Claims 1, 2 and 3 of the ‘496 patent are encompassed by present claims 102, 106 and 115.
The remainder of the ‘496 claims are encompassed by the present claims in view of the use of the open term “comprising”.

Claims 103-105, 107-114, 116, 118-120, 122-129 and 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Shoemaker (US 2008/0090239 A1).
The claims sets differ in that the ‘496 patent does not require the elements of present claims 103-105, 107-114, 116, 118-120, 122-129 and 131.
However, Shoemaker teaches that each of the elements were well-known were would be obvious variants and elements that would supplement the methods of the ‘496 claims.


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass the more narrow embodiments of the ‘421 claims.
Present claims 102 and 117 encompasses claim 1 of the ‘421 patent.
Present claims 103 and 118 encompasses claim 1 of the ‘421 patent.
Present claims 104 and 119 encompasses claim 1 of the ‘421 patent.
Present claims 106 and 121 encompasses claim 1 of the ‘421 patent.
Present claims 108 and 123 encompasses claim 4 of the ‘421 patent.
Present claims 109 and 124 encompasses claim 5 of the ‘421 patent.
Present claims 110 and 125 encompasses claim 2 of the ‘421 patent.
Present claims 114 and 129 encompasses claim 3 of the ‘421 patent.
Present claims 115 and 130 encompasses claim 6 of the ‘421 patent.
Present claims 116 and 131 encompasses claim 7 of the ‘421 patent.
The remainder of the ‘496 claims are encompassed by the present claims in view of the use of the open term “comprising”.

Claims 105, 107, 111-113, 120, 122 and 126-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,890,421 B2 in view of Shoemaker (US 2008/0090239 A1).

However, Shoemaker teaches that each of the elements were well-known were would be obvious variants and elements that would supplement the methods of the ‘496 claims.

Claims 102, 106, 115, 117, 121 and 130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass the more narrow embodiments of the ‘233 claims.

Claims 103-104, 108-114, 116, 118-119, 122-129 and 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,533,223 B2 in view of Shoemaker (US 2008/0090239 A1).
The claims sets differ in that the ‘223 patent does not require the elements of present claims 103-104, 108-114, 116, 118-119, 122-129 and 131.
However, Shoemaker teaches that each of the elements were well-known were would be obvious variants and elements that would supplement the methods of the ‘233 claims.


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass the more narrow embodiments of the ‘639 claims.

Claims 103-104, 108-114, 116, 118-119, 122-129 and 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Shoemaker (US 2008/0090239 A1).
The claims sets differ in that the ‘639 patent does not require the elements of present claims 103-104, 108-114, 116, 118-119, 122-129 and 131.
However, Shoemaker teaches that each of the elements were well-known were would be obvious variants and elements that would supplement the methods of the ‘639 claims.

Claims 102, 108, 109, 117, 123 and 124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass the more narrow embodiments of the ‘981 claims.

s 103-107, 110-116, 118-122 and 125-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Shoemaker (US 2008/0090239 A1).
The claims sets differ in that the ‘981 patent does not require the elements of present claims 103-104, 108-114, 116, 118-119, 122-129 and 131.
However, Shoemaker teaches that each of the elements were well-known were would be obvious variants and elements that would supplement the methods of the ‘981 claims.

Response to the traversal of the double patenting rejections
The Remarks request the double patenting rejections for nonstatutory double patenting be held in abeyance until the instant claims are otherwise allowable (p. 13).
The above rejections have been maintained.

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634